Affirmed and Memorandum Opinion filed July 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00033-CR
                                   ____________

                    EX PARTE RICARDO GUZMAN, Appellant


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 09-DCR-051876



                     MEMORANDUM                      OPINION

      This appeal arises from an order signed December 13, 2011, denying appellant's
application for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.072. The clerk's
record was filed January 6, 2012. No reporter's record was taken.

      Appellant is represented by retained counsel but appellant's brief has not been filed.
We were informed appellant has been deported. We abated this appeal for a hearing to
determine whether appellant desires to prosecute his appeal and, if so, whether appellant
has abandoned the appeal or failed to make necessary arrangements for filing a brief. See
Tex. R. App. P. 38.8(b).
       On June 12, 2012, the trial court conducted the hearing, and the record of the
hearing was filed in this court on June 12, 2012. A supplemental clerk's record containing
the trial court's findings and conclusions was filed in this court on June 15, 2012.

       The record reflects appellant is not indigent and is represented by retained counsel.
Appellant has been deported and has maintained sporadic communication with his attorney
during pendency of this appeal. Counsel has communicated with appellant following his
deportation by phone and e-mail, and has sent court documents to appellant. Appellant
has stated his desire to pursue this appeal and entered in a fee arrangement to pay counsel
for pursuit of his appeal but has failed to make the necessary arrangements to pay counsel
for his services on appeal. The trial court found that appellant has failed to make the
necessary arrangements for filing his brief on appeal and has thus abandoned his appeal

       Accordingly, we consider the appeal without briefs.              See Tex. R. App. P.
38.8(b)(4). When an appellant fails to file a brief, our review of the record is limited to
certain categories of fundamental errors: (1) errors recognized by the legislature as
fundamental; (2) the violation of rights, which are waivable only; and (3) the denial of
absolute, systemic requirements. See Burton v. State, 267 S.W.3d 101, 103 (Tex. App.--
Corpus Christi 2008, no pet.) (citing Saldano v. State, 70 S.W.3d 873, 887–88 (Tex. Crim.
App. 2002)). The court of criminal appeals has enumerated the following fundamental
errors: (1) denial of the right to counsel; (2) denial of the right to a jury trial; (3) denial of
ten days' preparation before trial for appointed counsel; (4) absence of jurisdiction over the
defendant; (5) absence of subject-matter jurisdiction; (6) prosecution under a penal statute
that does not comply with the Separation of Powers Section of the state constitution; (7)
jury charge errors resulting in egregious harm; (8) holding trials at a location other than the
county seat; (9) prosecution under an ex post facto law; and (10) comments by a trial judge
which taint the presumption of innocence. Saldano, 70 S.W.3d at 888–89; Burton, 267
S.W.3d at 103.


                                                2
       Our examination of the record reveals no fundamental error. Accordingly, we
affirm the trial court's judgment.



                                     PER CURIAM




Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            3